Case 3:18-cr-00043-VAB Document 24 Filed 09/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT

 

DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA : CASE NUMBER: 3:18-cr-00043(VAB)
¥. :
GERRY MATTHEWS,
Defendant
SEPTEMBER 11, 2020

 

MOTION TO POSTPONE VOLUNTARY SURRENDER

The defendant, Gerry Matthews (“Defendant”), respectfully moves this Court to postpone
the previously ordered sentencing date of October 29, 2020 for a period of six months.

The undersigned represents that he has spoken with Assistant United States Attorney
John Pierpont and the government does object to the granting of this motion. This Motion is
made in good faith and without purpose of causing undue delay. This is Defendant’s Fourth
Motion to Postpone.

WHEREFORE, Defendant respectfully requests entry of an Order postponing his
sentencing for six months.

Respectfully submitted,

THE DEFENDANT,
GERRY MATTHEWS

By:___/s/ George G. Mowad II
George G. Mowad II
Federal Bar ct16327
Yamin & Grant, LLC
83 Bank Street
Waterbury, Connecticut 06702
Tel. No.: (203) 574-5175
Fax No.: (203) 573-1131

gmowad@yamingrant.com
Case 3:18-cr-00043-VAB Document 24 Filed 09/11/20 Page 2 of 2

CERTIFICATION

I hereby certify that on September 11, 2020, a copy of the foregoing document was filed.
Notice of this filing will be sent by email to all parties by operation of the Court’s electronic
filing system or by mail to anyone unable to accept electronic filing. Parties may access this
filing though the Court’s system.

/s/George G. Mowad
George G. Mowad (CT 16327)
Yamin & Grant, LLC
83 Bank Street
Waterbury, CT 06702
Phone: (203) 574-5175
Facsimile: (203) 573-1131
gmowad@yamingrant.com
